Citation Nr: 1811069	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for radiculopathy of the bilateral lower extremity.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right upper extremity radiculopathy.

3.  Whether new and material evidence has been received to reopen a claim for service connection for left upper extremity radiculopathy.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder (claimed as a nervous condition).

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for arterial hypertension (claimed as high blood pressure).

7.  Entitlement to service connection for left lower extremity radiculopathy.

8.  Entitlement to service connection for right upper extremity radiculopathy. 

9.  Entitlement to a rating in excess of 10 percent for right lumbar radiculopathy.

10.  Entitlement to service connection for left upper extremity radiculopathy.

11.  Entitlement to service connection for a right shoulder disability, to include right rotator cuff tear.

12.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a nervous condition).

13.  Entitlement to service connection for a right knee disability.

14.  Entitlement to service connection for a left knee disability.

15.  Entitlement to service connection for arterial hypertension (claimed as high blood pressure).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973 and from July 1991 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has broadened the Veteran's claim for a nervous condition as reflected on the title page to ensure consideration of all diagnoses of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service connection for major depression with psychotic features was previously denied in a final September 1996 rating decision.  The Board finds that the instant claim is the same as the prior claim, requiring new and material evidence, as the current appeal is based on the same symptoms previously reported by the Veteran.  See Clemons, 23 Vet. App. at 8; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The issues of entitlement to service connection for an acquired psychiatric disorder, arterial hypertension, left lower extremity radiculopathy, a right shoulder disability, a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied service connection for numbness of legs and arms, and arterial hypertension.

2.  An unappealed September 1996 rating decision denied service connection for a knee condition on the basis that the evidence did not show this disability was incurred in service.

3.  An October 2004 Board decision denied service connection for a psychiatric disorder.

4.  Evidence received since the prior Board and rating decisions relate to unestablished facts necessary to substantiate the claims.

5.  Bilateral upper extremity radiculopathy has not been established.

6.  The Veteran's right lumbar radiculopathy is manifested by symptoms that may be characterized as no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for reopening a previously denied claim of service connection for left lower extremity radiculopathy have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for reopening a previously denied claim of service connection for right upper extremity radiculopathy have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

4.  The criteria for reopening a previously denied claim of service connection for left upper extremity radiculopathy have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for reopening a previously denied claim of service connection for a knee condition have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

6.  The criteria for reopening a previously denied claim of service connection for arterial hypertension have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

7.  The criteria for service connection for right upper extremity radiculopathy have not been met.  38 U.S.C. §§ 1110, 5103 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for service connection for left upper extremity radiculopathy have not been met.  38 U.S.C. §§ 1110, 5103 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  The criteria for a rating in excess of 10 percent for right lumbar radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

New and Material Evidence

The Veteran seeks to reopen previously denied claims for service connection.  

Service connection for numbness of legs and arms, and arterial hypertension were initially denied in a June 1995 rating decision.  Service connection for major depression with psychotic features and a knee condition was initially denied in a September 1996 rating decision on the basis that the evidence did not show this disability was incurred in service.  The Veteran was notified of the RO's decisions, and perfected appeals of the rating decisions.  In March 1997, the Veteran withdrew all his pending appeals.  Therefore, the rating decisions became final based on the evidence then of record.  See 38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2017). 

In April 2003, the Veteran sought to reopen his claim for major depression.  In October 2004, the Board reopened and denied this claim on the merits.  The basis was that the disorder was not related to service or his service-connected back disability.

The Veteran most recently sought to reopen his claims for an acquired psychiatric disorder, left lower extremity radiculopathy, right upper extremity radiculopathy, and left upper extremity radiculopathy and right knee in June 2011.  In addition, the Veteran sought to reopen his claim for arterial hypertension in April 2012.  Evidence received since the last final rating and Board decisions include additional VA treatment records and an August 2011 VA examination.  This evidence was not part of the record before and is new.  As it addresses whether the Veteran has left lower extremity radiculopathy, right upper extremity radiculopathy, and left upper extremity radiculopathy related to service; and an acquired psychiatric disorder or arterial hypertension related to service or a service-connected disability; it pertains to unestablished facts necessary to substantiate the claims.  Therefore, the claims may be reopened.  38 C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran is seeking service connection for radiculopathy of the left upper extremity and right upper extremity secondary to service-connected cervicolumbar paravertebral myositis L4-L5, L5-S1 disc degeneration with spondylosis.  The evidence does not establish, and the Veteran has not asserted, he developed such symptoms during his active duty service.  See June 2011 VA Form 21-4138.

The Veteran was afforded a VA examination in August 2011.  He reported having numbness and pain in the right upper and right lower extremities, and occasional very seldom pain in left side.  The examiner noted that he had normal vibration in the bilateral upper extremities.  Further, he had normal pain/pinprick and light touch.  In addition, he had normal position sense and no dysesthesias.  Moreover, he had active movement against full resistance of bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, and thumb opposition.  Muscle tone was normal and there was no muscle atrophy.  There was no tremor or fasciculations.  No function of any joint was affected by the nerve disorder.  Bilateral biceps, triceps, brachioradialis, and finger jerk were found to be normal on reflex exam.  The examiner stated that there was no clinical evidence of radiculopathy of upper extremities.

VA treatment records dated in November 2011, February 2012, April 2012, August 2012, October 2012, January 2013, and May 2013 show no gross motor and sensory deficits.  A March 2013 VA treatment record shows 5/5 strength in all extremities distally and proximally, and adequate tone.  In addition, there was adequate sensation to soft touch, vibration and pin prick.  Further, he had adequate proprioception and reflexes were found to be +2 in upper and lower extremities.  An August 2013 VA treatment record indicates that sensory examination did not show any gross deficit.  Moreover, October 2013 and February 2014 VA treatment records show no gross motor and sensory deficit.

After review of the record, the Board finds that service connection for bilateral upper extremity radiculopathy is not warranted.  The medical evidence of record dating since the filing of the claim does not reflect a current diagnosis of right upper or left upper extremity radiculopathy.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Although the Board acknowledges the Veteran's belief that he suffers from bilateral upper extremity radiculopathy which is proximately caused or aggravated by his service-connected back disability, numbness and pain can have numerous causes.  Medical expertise and clinical testing is typically required to determine the underlying disorder and etiology of the numbness and pain.  The record does not reflect that the Veteran has the necessary level of medical expertise to competently determine the underlying cause of his complaint of numbness and pain, or to diagnose bilateral upper extremity radiculopathy and relate that disability to service or a service-connected disability.  Rather, this is a complex medical matter which involves clinical tests to adequately analyze the anatomical processes involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For these reasons, his assertion that he has bilateral upper extremity radiculopathy is outweighed by the numerous clinical findings and VA medical opinion.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent and probative evidence indicating the Veteran has bilateral upper extremity radiculopathy that is related to service or is proximately caused or aggravated by his service-connected back disability, the preponderance of the evidence is against the claim and service connection is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's right lumbar radiculopathy is rated 10 percent pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, for mild incomplete paralysis of the sciatic nerve.  

Under DC 8520, minor incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis is rated 60 percent disabling.  Complete paralysis is rated 80 percent disabling.  Complete paralysis is exemplified by symptoms such as the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran seeks an increased evaluation for his right lumbar radiculopathy.  He asserts having numbness and pain of right upper extremity and right lower extremity.  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran was afforded a VA examination in August 2011.  The examiner noted that he had decreased vibration in the right lower extremity.  Further, he had decreased pain/pinprick and light touch.  However, he had normal position sense and no dysesthesias.  In addition, he had active movement against full resistance of right hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Further, muscle tone was normal and there was no muscle atrophy.  He had an antalgic gait and used a cane all the time.  However, there was no imbalance or tremor, or fasciculations.  In addition, no function of any joint was affected by the nerve disorder.  Right knee jerk, ankle jerk, and plantar flexion were found to be normal.

VA treatment records November 2011, February 2012, April 2012, August 2012, October 2012, January 2013, and May 2013 show no gross motor and sensory deficit.  A March 2013 VA treatment record shows 5/5 strength on all extremities distally and proximally; adequate tone; and adequate sensation to soft touch, vibration and pin prick.  Further, he had adequate proprioception and reflexes were found to be +2 in the lower extremities.  An August 2013 VA treatment record indicates that sensory examination did not show any gross deficit.  Moreover, October 2013 and February 2014 VA treatment records show no gross motor and sensory deficit.

Based on the foregoing evidence, a rating in excess of 10 percent is not warranted, as there is no evidence of muscle atrophy or loss of muscle strength, and there were only minimal objective findings of neurological abnormality in sensory testing of the right leg.


ORDER

The previously denied claim of service connection for an acquired psychiatric disorder is reopened.

The previously denied claim of service connection for left lower extremity radiculopathy is reopened.

The previously denied claim of service connection for right lower extremity radiculopathy is reopened.

The previously denied claim of service connection for left upper extremity radiculopathy is reopened.

The previously denied claim of service connection for a right knee condition is reopened.

The previously denied claim of service connection for arterial hypertension is reopened.

Service connection for right upper extremity radiculopathy is denied.

Service connection for left upper extremity radiculopathy is denied.

A rating in excess of 10 percent for right lumbar radiculopathy is denied.


REMAND

Left Lower Extremity Radiculopathy

A July 1993 service treatment record (STR) shows that the Veteran had chronic low back pain with paresthesia and numbness in legs, mainly in the left leg.  Further, a February 1994 STR shows that the Veteran had back pain that radiated from neck to left leg.  In addition, a June 1994 STR shows that the Veteran had low back pain which recently was associated with left leg pain, numbness and paresthesias.  The August 2011 VA examiner stated that there was no clinical evidence of radiculopathy of the left lower extremity.  However, he noted that left knee jerk and ankle jerk were found to be hypoactive on reflex exam.  A March 7, 2013 VA treatment record indicates that he presented with back pain radiating to the left lower extremity for the past 2 days.  On examination, the left lower extremity had 4/5 weakness.  Further, a March 19, 2013 VA treatment record shows that muscle stretch reflexes of the left patellar and Achilles were +1.  Based on the foregoing findings, the RO should arrange for a neurological examination to determine whether the Veteran has a current radiculopathy disability of the left lower extremity related to service or secondary to his service-connected back disability.

Right Shoulder

A June 2011 VA treatment record notes that the Veteran injured his shoulder after falling and he presented with severe pain and limited range of motion.  A July 2011 VA treatment record shows that he had a history of chronic right shoulder pain after falling months ago.  However, it was also noted that the Veteran had trauma while on active duty in Kuwait.  Further, a September 2011 VA treatment record notes that he had a history of right shoulder pain since a couple of years ago related to injury or trauma after falling about 10 years ago while on training.  He was diagnosed with right rotator cuff tear.  Because the Veteran has a current right shoulder disability and injured his back falling in service, the Board finds that VA's duty to obtain a VA examination and medical opinion is triggered to determine whether a causal relationship exists between the right shoulder disability and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Knee Disability

An August 2001 VA treatment record shows that the Veteran complained of knee pain and a history of old trauma to the knee.  It was noted that he was told his knee pain was due to back pain.  August 2001 right knee x-rays show mild narrowing of the medial knee compartment.  In addition, a June 2003 VA treatment record shows that the Veteran had bilateral knee pain.  A July 2003 VA treatment record shows that treatment provided included heat to bilateral knees.  Further, a November 2013 VA treatment record notes that he had a history of osteoarthrosis involving the knee.  A February 2014 VA treatment record shows that he complained of degenerative joint disease of knees.  The Board finds that VA's duty to obtain a VA examination and medical opinion is triggered to determine whether a causal relationship exists between the bilateral knee disability and service, or whether it is related to his service-connected back disability.  See McLendon, supra.

Arterial Hypertension

Although STRs show that he was not diagnosed with arterial hypertension, he had three elevated blood pressure readings: 138/84 in July 18, 1987; 140/88 in July 20, 1987; and 140/86 in October 1991.

The Veteran has a current diagnosis of hypertension.  No VA examination to determine the etiology of the Veteran's currently diagnosed hypertension was provided.  The evidence shows that the Veteran had a history of elevated blood pressure readings during service.  Because the Veteran's in-service elevated blood pressure readings may be related to his currently diagnosed hypertension, a VA examination is required.  See McLendon, supra.

Acquired Psychiatric Disorder

The Veteran is seeking service connection for a nervous condition secondary to service-connected disability.  See June 2011 VA Form 21-4138.

A May 2000 VA treatment record notes that the Veteran complained of anxiety.  The clinician stated that he was "stressed due to physical symptoms."  Further, a May 2003 VA treatment record shows diagnoses of mood disorder due to medical condition and mild dementia.  A February 2010 VA treatment record shows that the Veteran presented with complaints of anxiety and insomnia.  He reported getting angry and anxious when he had back pain.  He was diagnosed with schizophrenia chronic paranoid type, depressive disorder, polysubstance abuse/dependence, and rule out schizoaffective disorder.  A January 2014 VA treatment record shows diagnoses of schizophrenia chronic paranoid type, polysubstance abuse/dependence by history, and rule out schizoaffective disorder.

Because the Veteran has a current diagnosis of schizophrenia and he is service-connected for cervicolumbar paravertebral myositis L4-L5, L5-S1 disc degeneration with spondylosis and right lower extremity radiculopathy, the Veteran should be afforded a VA examination to determine whether a relationship exists between the psychiatric disability and service-connected disability.  See McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  Then, arrange for a VA examination(s) to assess the nature and etiology of the claimed disabilities of left lower extremity radiculopathy, right shoulder disability, bilateral knee disabilities, and arterial hypertension.  The entire claims file, including a complete copy of this remand, must be made available to the examiner(s) designated to conduct the examination(s).  

Following a review of the claims file and examination(s), the examiner(s) should respond to the following:

a)  Indicate whether the Veteran has radiculopathy of the left lower extremity.  Also identify all right shoulder and bilateral knee disabilities found to be present.

b) If left lower extremity radiculopathy is found on current examination or upon review of the medical records, indicate whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had clinical onset during military service or is otherwise related to service.  

c) Indicate whether it is at least as likely as not that the Veteran's right shoulder disability, bilateral knee disabilities, and arterial hypertension had onset during military service or are otherwise related to service.

With respect to the hypertension, the examiner is advised that the Veteran had elevated blood pressure readings documented during service (138/84 in July 18, 1987; 140/88 in July 20, 1987; and 140/86 in October 1991).

d) Indicate whether it is at least as likely as not that any radiculopathy of the left lower extremity was (1) caused or (2) aggravated by the Veteran's service-connected cervicolumbar paravertebral myositis L4-L5, L5-S1 disc degeneration with spondylosis.

This question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the acquired psychiatric disorder prior to aggravation.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

3.  Schedule the Veteran for an examination to evaluate the nature and etiology of his psychiatric disorder.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.  All appropriate diagnostic testing must be conducted.  

(a) The examiner is to identify all psychiatric disorders found to be present.

(b) For each psychiatric disorder diagnosed, and to specifically include the currently diagnosed major depressive disorder, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that such disability had onset during service, or is otherwise related to service?

(c) Indicate whether it is at least as likely as not that any current psychiatric disorder, to include major depressive disorder was either 1) caused or (2) aggravated by the Veteran's service-connected cervicolumbar paravertebral myositis L4-L5, L5-S1 disc degeneration with spondylosis and cervicolumbar paravertebral myositis L4-L5, L5-S1 disc degeneration with spondylosis and/or the right lumbar radiculopathy.

This question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the acquired psychiatric disorder prior to aggravation.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


